 



Exhibit 10.30

(SILICON IMAGE LOGO) [f06451f0645100.gif]

1060 East. Arques Ave.
Sunnyvale, California 94085
Ph: (408) 616-4000

August 17, 2004

Robert G. Gargus

     Re: Amended and Restated Employment Agreement

Dear Bob:

     Silicon Image, Inc. (the “Company”) is pleased to confirm our offer of
continued employment to you. This Amended and Restated Employment Agreement
(this “Agreement”) supersedes the employment letter agreement between you and
the Company, dated October 31, 2001 (“Letter Agreement”) and sets forth the
current terms of your employment with the Company.

     1. Position: You will continue in the position of Chief Financial Officer
and Vice President of Finance and Administration of the Company with the same
duties, responsibilities and reporting requirements that are currently existing
with this position. Your duties are to be performed in substantially the same
manner as they have been performed to date including, but not limited to, your
diligence in efforts and the amount of time you spend completing tasks related
to the position.

     2. Salary: Your annual base salary will continue to be $250,000.08 per year
and will be subject to annual review.

     3. Employment Benefits. You will continue to be eligible to participate in
the employee benefit plans and executive compensation programs maintained by the
Company applicable to other employees and key executives of the Company,
including, without limitation, retirement plans, savings or profit-sharing
plans, deferred compensation plans, supplemental retirement or excess-benefit
plans, stock option, stock purchase, incentive or other life, disability,
health, accident and other insurance programs, and similar plans or programs.
You will be eligible for the applicable number of days of paid PTO per year, per
the PTO policy. In addition, you will continue to be eligible to participate in
each bonus plan (“Bonus Plan”) that is in effect, if any, while you hold the
position set forth in paragraph 1 above (the “Position”). Notwithstanding any
provision in any Bonus Plan that requires that you be in the Position at the
time that Payments (“Payments”) are made in order to be eligible for Payments,
you will be eligible to receive any Payment that accrues under any Bonus Plan
while you are remain in the

 



--------------------------------------------------------------------------------



 



August 17, 2004
Page 2

Position even if you are not in the Position at the time that payments are made;
provided, however, that any such Payments will be paid to you at the same time
as Payments are made to other participants in such Bonus Plan and that such
Payments will be prorated in relation to the amount of time that you are in the
Position.

     4. Separation Date. Subject to the Company’s ability to and your ability to
terminate your employment relationship with the Company for any reason at any
time, your employment will be terminated effective as of the earlier of
occurrence of either of the following (a) the commencement of employment with
the Company of a new Chief Executive Officer and new Chief Financial Officer or
(b) your voluntary termination of employment any time after June 30, 2005.
“Separation Date” shall mean the earlier occurrence of either (a) or (b) in the
sentence immediately prior.

     5. Separation Compensation. In exchange for your signing the severance
agreement and release of claims attached hereto as Addendum A (the “Release”)
and the Consulting Agreement (as defined below), the Company agrees that:
(a) the Company will retain you as a consultant pursuant to the Consulting
Agreement (as defined below) during the six month period following the
Separation Date (the “Separation Period”); (b) during the Separation Period the
Company will pay you monthly severance equal to your current salary level of
$20,833.34 per month (the “Monthly Severance”), less applicable withholding
taxes provided however, that the Company has no duty to continue to pay you the
Monthly Severance in the event that you engage in New Employment (as defined
below), provided the Company will pay you a prorated portion of any Monthly
Severance up to the date of commencement of New Employment; and (c) on the
Separation Date, the Company will accelerate the vesting of your outstanding
options to purchase shares of the Company’s common stock such that you will
become immediately vested in the number of shares that would have vested in the
six months following the last date of the month in which the Separation Date
occurs (“Accelerated Vesting”), but in no event for more than the number of
shares subject to a particular option grant provided however, that you will not
be entitled to further vesting or acceleration of your options to purchase
shares of the Company’s common stock after the Accelerated Vesting on the
Separation Date. You may exercise your options to purchase shares of the
Company’s common stock that may have vested as of the Separation Date at any
time before the ninetieth day following the Separation Date. For purposes of
this Agreement “New Employment” shall mean being paid to work by an employer or
firm other than the Company (whether as an employee or consultant) for 20 or
more hours per week.

     In exchange, by signing below, you agree: (a) to, upon your termination,
execute and not to revoke the Release; (b) to provide consulting services to the
Company during the Separation Period pursuant to the Consulting Agreement dated
August 17, 2004 by and between you and the Company (the “Consulting Agreement”);
and (c) that, at any point in time following the end of your obligation to
provide consulting services under the Consulting Agreement, you will assist the
Company as reasonably necessary with any reviews, investigations or examinations
of the Company’s financial and accounting results, policies, practices and other
matters during your period of employment with the Company; and (d) acknowledge
that you are receiving the separation compensation outlined in this section in
consideration for waiving your right to claims referred to in this Agreement and
in the Letter Agreement. In addition, except as expressly set forth in this
paragraph and except your receipt of Payments described under the paragraph 3,

 



--------------------------------------------------------------------------------



 



August 17, 2004
Page 3

following the Separation Date, you will no longer be eligible to participate in
benefit plans and programs for the Company’s employees (including without
limitation paid vacation, retirement plans, bonus plans, the employee stock
purchase plan and other compensation plans).

     6. Voluntary Termination Prior to Separation Date. In the event of your
voluntary termination prior to the Separation Date, you will not be entitled to
receive any cash severance benefits, nor any acceleration of vesting of your
options to purchase the Company’s shares nor other separation compensation
(including that set forth in paragraph 5 hereof).

     7. Involuntary Termination Prior to Separation Date. In the event of your
termination by the Company without Cause prior to the Separation Date, you will
be entitled to the separation compensation set forth in Paragraph 5 hereof as
the sole remedy for such termination. In the event of your termination by the
Company for Cause (as defined below) prior to the Separation Date, you will not
be entitled to any cash severance benefits, nor any acceleration of vesting of
your options to purchase the Company’s shares nor any other separation
compensation (including that set forth is Paragraph 5 hereof). “Cause” means
(a) any material breach by you of this Agreement or the Confidentiality
Agreement (as defined below) or any other written agreement between you and the
Company, if such breach causes harm to the Company; (b) any negligence or
willful misconduct by you in your performance of duties to the Company that
causes harm to the Company, including (without limitation) repeated failure to
follow the directions of the Board of Directors; (c) your repeated failure to
diligently follow the lawful directions of the Board of Directors of the Company
or your repeated failure to diligently perform your duties in a reasonable
manner pursuant to this agreement; (d) your commission of a felony under the
laws of the United States or and by state thereof; (e) your commission of any
act of fraud, embezzlement or dishonesty or breach of fiduciary duties; (f) your
abuse of alcohol or controlled substances that has a detrimental effect upon
your performance of your duties under this agreement; or (g) a good faith
determination by the Company’s Board of Directors that your performance is
unsatisfactory; provided however, that in the case of (b), (c) and (g), the
Company must provide you with written notice and give you fifteen (15) days to
cure your performance, behavior or conduct. A termination without Cause shall
mean a termination for any reason other than those listed in clauses (a)-(g) of
the preceding sentence or death or disability.

     8. At-will Employment. You will continue to serve as an at-will employee of
the Company, which means that your employment relationship with the Company can
be terminated by you or the Company for any reason at any time. Further, your
participation in any stock option or benefit program is not to be regarded as
assuring you of continuing employment for any particular period of time.

     9. Non-Solicitation. For twelve months following your termination of
employment with the Company, you agree that you shall not, directly or
indirectly, either for your own benefit or for the benefit of any company,
entity, or other person, solicit, recruit, encourage or induce any employees,
directors, consultants, contractors or subcontractors of the Company to leave
the employ of, cease performing work for, or perform work that competes with,
the Company. “Employees” are those who were employees of the Company within
twelve months preceding your termination of employment with the Company.

 



--------------------------------------------------------------------------------



 



August 17, 2004
Page 4

     10. Attorneys’ Fees. If any action is brought to enforce the terms of this
Agreement, the prevailing party will be entitled to recover its reasonable
attorneys’ fees, costs and expenses from the other party, in addition to any
other relief to which the prevailing party may be entitled.

     11. Confidentiality. You acknowledge that as an executive employee of the
Company you had access to Company confidential and proprietary information, and
that you are bound by law and the terms of your Employee Invention Assignment
and Confidentiality Agreement (“Confidentiality Agreement”) with the Company to
maintain the confidentiality of that information even after the termination of
your employment, and may not use it, divulge it to others or allow others to use
it. Any breach of this provision shall be deemed a material breach of this
Agreement.

     12. Entire Agreement. This Agreement, the Release, the Consulting Agreement
and the Confidentiality Agreement and any stock option agreements or stock
option grant documents that currently exist between you and the Company
constitute the entire understanding and agreement of the parties hereto with
respect to the subject matter hereof and supersede all prior and contemporaneous
agreements or understandings, inducements or conditions, express or implied,
written or oral, between the parties with respect to such subject matter,
including without limitation the Letter Agreement. You acknowledge that neither
the Company nor its agents or attorneys have made any promise, representation or
warranty whatsoever, either express or implied, written or oral, which is not
contained in this Agreement for the purpose of inducing you to execute the
Agreement, and you acknowledge that you have executed this Agreement in reliance
only upon such promises, representations and warranties as are contained herein.

     13. Modification. It is expressly agreed that this Agreement may not be
altered, amended, modified, or otherwise changed in any respect except by
another written agreement that specifically refers to this Agreement, executed
by authorized representatives of each of the parties to this Agreement.

     14. Time to Consider and Voluntary Execution of this Agreement. We hereby
advise you to consult with your own attorney concerning the terms of this
Agreement and the Release. You agree that you are voluntarily entering into this
Agreement and it will be effective upon your signing this document. The Release
will be effective upon the execution of the Release and the expiration of the
seven (7) day revocation period following such execution. You acknowledge that
the separation compensation provided for in Section 5 of this Agreement will be
paid only after the Release is effective.

     15. General. This Agreement will be governed by and construed in accordance
with the laws of the State of California, excluding that body of law pertaining
to conflict of laws. Any legal action or proceeding arising under this Agreement
will be brought exclusively in the federal or state courts located in the
Northern District of California and the parties hereby consent to the personal
jurisdiction and venue therein. If any provision of this Agreement is determined
by any court of competent jurisdiction to be invalid, illegal or unenforceable
in any respect, such provision will be enforced to the maximum extent possible
given the intent of the parties hereto. If such provision cannot be so enforced,
such provision shall be stricken from this Agreement

 



--------------------------------------------------------------------------------



 



August 17, 2004
Page 5

and the remainder of this Agreement shall be enforced as if such invalid,
illegal or unenforceable provision had (to the extent not enforceable) never
been contained in the Agreement.

     If you agree to abide by the terms outlined in this Agreement, please sign
the attached copy and return it to me. We look forward to the opportunity to
continue working together.

            Sincerely,
      /s/ David Lee       David Lee      CEO and Chairman of the Board
Silicon Image, Inc.     

I have read, understand and agree to the terms set forth above:

         
/s/ Robert G. Gargus
  Date:    8/17/04    

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

   
Robert G. Gargus
       

 